--------------------------------------------------------------------------------

Exhibit 10.3
 
STOCKHOLDER SUPPORT AGREEMENT
 
This Stockholder Support Agreement (this “Agreement”) is entered into as of July
25, 2011, by and among Paradigm Holdings, Inc., a Nevada corporation (the
“Company”), CACI, INC.—FEDERAL, a Delaware corporation (“Parent”), Hale Capital
Partners, LP and EREF PARA, LLC (each a “Stockholder” and collectively the
“Stockholders”).  Each Stockholder executes this Agreement solely in such
Stockholder’s capacity as a stockholder of the Company.
 
RECITALS
 
WHEREAS, on July 25, 2011, the Board of Directors of the Company adopted an
Agreement and Plan of Merger among the Company, Parent and CACI Newco
Corporation, a Nevada corporation and a wholly-owned subsidiary of Parent
(“Merger Sub”) (as the same may be amended or supplemented, the “Merger
Agreement”), providing for, among other things, a plan of merger of Merger Sub
with and into the Company (the “Merger”), and unconditionally recommended the
plan of merger represented by the Merger Agreement and submitted the same to the
stockholders of the Company for approval;
 
WHEREAS, as of the date hereof, each Stockholder is the record holder and
beneficial owner (as such term is defined in Rule 13d-3 of the Exchange Act) of
(x) that number of shares of (i) common stock, par value $0.01 per share, of the
Company (the “Common Stock”) and (ii) Series A-1 Senior Preferred Stock, par
value $0.01 per share, of the Company (the “Preferred Stock”), (y) such warrants
to purchase that number of shares of Common Stock (the “Warrants”, and as
exercised, the “Warrant Shares”) and (z) such aggregate principal amount of
senior secured convertible notes (the “Notes”), convertible into Common Stock
(as converted, the “Conversion Shares”, and together with any Warrant Shares,
Common Stock and Preferred Shares, collectively, the “Subject Shares”, and
together with the Warrants and Notes, the “Subject Securities”), in each case as
is set forth on Schedule 1 to this Agreement;
 
WHEREAS, under the Merger Agreement, the Stockholders will receive substantial
value for their respective Subject Securities; and
 
WHEREAS, as a condition to the willingness of Parent to enter into the Merger
Agreement, and as an inducement and in consideration therefor, Parent has
requested that the Stockholders enter into this Agreement pursuant to which the
Stockholders shall, among other things, consent to the approval of the Merger
Agreement and the Merger and agree to support the transactions contemplated
thereby, pursuant and subject to the terms and conditions in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:
 
1.             Written Consent and Further Agreement to Vote.
 
(a)           Concurrent with the execution and delivery of this Agreement, each
Stockholder shall, pursuant to, and in accordance with, the Bylaws, execute and
deliver, or cause to be executed and delivered, to the Company, with a copy to
Merger Sub, an action by written consent in the form attached as Exhibit A to
this Agreement (the “Written Consent”), which Written Consent shall be
irrevocable except as set forth in Section 8.
 
(b)           Each Stockholder agrees with Parent (and not any other stockholder
of the Company (each stockholder of the Company other than the Stockholders, an
“Other Stockholder” and, collectively, the “Other Stockholders”)) that, during
the term of this Agreement, at any meeting of the stockholders of the Company,
however called, the Stockholder shall vote (or cause to be voted) the Subject
Shares (i) in favor of the Merger, the Merger Agreement and transactions
contemplated thereby, and (ii) against the adoption of an Adverse Proposal.  For
purposes of this Agreement, the term “Adverse Proposal” means (A) any
Acquisition Proposal or (B) any of the following actions (other than the Merger
and the other transactions contemplated by the Merger Agreement): (1) any
extraordinary corporate transaction, such as a merger, consolidation or other
business combination involving the Company or any of its Subsidiaries; (2) any
sale, lease or other similar transfer of all or substantially all of the assets
of the Company or any of its Subsidiaries, or a reorganization,
recapitalization, dissolution or liquidation of the Company or any of its
Subsidiaries; (3) any other action, proposal, transaction or agreement that in
any way serves to or would reasonably be expected to result in a breach of any
covenant, representation or warranty or any other obligation or agreement of the
Company under the Merger Agreement or of such Stockholder under this Agreement;
or (4) any amendment of the Articles of Incorporation or Bylaws or any other
action, proposal, transaction or agreement that in any way serves to or would
reasonably be expected to postpone, prevent, materially interfere with or
materially and adversely affect the Merger or any of the other transactions
contemplated by the Merger Agreement.
 
 
-1-

--------------------------------------------------------------------------------

 

(c)           If any stockholder vote in respect of the Merger, the Merger
Agreement or the transactions contemplated thereby is taken by written consent,
the provisions of this Agreement imposing obligations in respect of or in
connection with any vote of shareholders shall apply thereto.
 
(d)           If any vote or consent in respect of the Merger, the Merger
Agreement or the transactions contemplated thereby is taken by pursuant to the
provisions of Annex A of the certificate of incorporation of the Company (the
“Certificate of Designations of the Preferred Stock”), the Notes or the
Warrants, the provisions of this Agreement imposing obligations in respect of or
in connection with any vote of shareholders shall apply thereto.
 
2.             Irrevocable Proxy.
 
(a)           Grant of Proxy. Each Stockholder hereby appoints Parent and any
designee of Parent, each of them individually, such Stockholder’s proxy and
attorney-in-fact during the term of this Agreement, with full power of
substitution and re-substitution, to vote, direct the vote or act by written
consent with respect to the Subject Shares (i) in accordance with Section 1
hereof and (ii) to sign its name (as a stockholder) to any consent, certificate
or other document relating to the Company that the law of the State of Nevada or
the rules of any bank, broker or depositary may permit or require in connection
with any matter referred to in Section 1. This proxy is given to secure the
performance of the duties of each Stockholder under this Agreement and its
existence will not be deemed to relieve any Stockholder of its obligations under
Section 1. Each Stockholder affirms that this proxy is coupled with an interest
and is irrevocable until termination of this Agreement pursuant to Section 8,
whereupon such proxy and power of attorney shall automatically terminate and be
deemed null and void. Each Stockholder will take such further action or execute
such other instruments as may be necessary to effectuate the intent of this
proxy. The proxy granted herein is intended to comply with the requirements of
Section 78.355(5) of the NRS applicable to irrevocable proxies. The proxy
granted herein shall not be revoked when the interest with which it is coupled
is extinguished. The power of attorney granted by each Stockholder herein is a
durable power of attorney and shall survive the dissolution, bankruptcy, death
or incapacity of such Stockholder.
 
(b)           Other Proxies Revoked. Each Stockholder represents that any proxy
heretofore given in respect of the Subject Shares is not irrevocable, has
revoked any and all such proxies, and hereby revokes any and all such proxies to
the extent not previously revoked.
 
 
-2-

--------------------------------------------------------------------------------

 
 
3.             Restrictions on Transfers of Beneficial Ownership. During the
term of this Agreement, each Stockholder will not, directly or indirectly:
(a) except (i) pursuant to the terms of this Agreement, (ii) for the redemption
of the Preferred Stock as required by the Certificate of Designations of
Preferred Stock and (iii) for the cancellation of Subject Securities at the
Effective Time pursuant to the terms of the Merger Agreement and the Termination
Agreement, offer for sale, sell, transfer, tender, pledge, encumber, assign or
otherwise dispose of (each, a “Transfer”), or enter into any contract, option or
other arrangement or understanding with respect to or consent to the offer for
the sale, transfer, tender, pledge, encumbrance, assignment or other disposition
of, any or all of the Subject Shares (other than a transfer by the Stockholder
to an Affiliate of such Stockholder that has entered into an agreement in the
form of this Agreement with Parent or expressly agreed to be bound by the terms
and conditions of this Agreement in a written agreement reasonably acceptable to
Parent); (b) except pursuant to the terms of this Agreement or as otherwise
called for by the Merger Agreement or the Termination Agreement, (i) deposit any
Subject Shares into a voting trust, (ii) grant any proxies or powers of attorney
or enter into a voting agreement with respect to any of the Subject Shares, or
(iii) enter into any other agreement or understanding with respect to the voting
of any of the Subject Shares; (c) convert or consent to the conversion of any of
the Subject Shares into any other class of capital stock or other securities of
the Company; or (d) take any action that would reasonably be expected to make
any of its representations or warranties contained herein untrue or incorrect in
any material respect or have the effect of impairing the ability of Stockholder
to perform Stockholder’s obligations under this Agreement or preventing or
delaying the Merger or consummation of any of the other transactions
contemplated by the Merger Agreement. Any attempted Transfer of the Subject
Shares or any interest therein in violation of this Section 3 shall be null and
void ab initio.
 
4.             No Solicitation. Each Stockholder shall, and shall cause each
agent and representative (including any investment banker, financial advisor,
attorney, accountant or other representative retained by the Stockholder or any
such representative) (each, a “Stockholder Representative”) of the Stockholder
to, immediately cease any discussions or negotiations with any other parties
conducted heretofore (other than Parent and Merger Sub) with respect to any
Acquisition Proposal. Each Stockholder shall not, nor shall it permit its
Stockholder Representatives to, directly or indirectly through another Person:
(i) solicit, initiate, induce, knowingly facilitate or encourage the making by
any Person (other than Parent and its Subsidiaries) of any Acquisition Proposal
or Acquisition Inquiry or take any actions that would reasonably be expected to
lead to any Acquisition Proposal or Acquisition Inquiry; (ii) enter into
discussions or negotiations with any Person in furtherance of an Acquisition
Inquiry or to obtain an Acquisition Proposal; (iii) approve, endorse or
recommend any Acquisition Proposal or Acquisition Inquiry; (iv) furnish any
nonpublic information regarding the Company or any of its Subsidiaries to any
Person in connection with or in response to an Acquisition Proposal or
Acquisition Inquiry; or (v) enter into any Contract with respect to any
Acquisition Proposal or Acquisition Inquiry.  Without limiting the foregoing, it
is agreed that any violation of the foregoing by any Stockholder shall be a
violation of Section 6.4 of the Merger Agreement by the Company.
 
5.             No Limitations on Stockholder’s Action as a Director. Each
Stockholder executes this Agreement solely in such Stockholder’s capacity as the
beneficial owner and record holder of such Stockholder’s Subject Shares, and
nothing in this Agreement shall limit or restrict any partner, member, director,
officer, employee of any Stockholder or its Affiliates, who is or becomes during
the term hereof a member of the board of directors of the Company or any of its
Subsidiaries from acting, omitting to act or refraining from taking any action,
in such person’s capacity as a member of the board of directors of the Company
or any of its Subsidiaries, including all actions taken by such person in
accordance with such person’s fiduciary duties as a director of the Company or
any of its Subsidiaries or otherwise as permitted by the Merger Agreement.
 
 
-3-

--------------------------------------------------------------------------------

 

6.             Representations and Warranties of Stockholder. Each Stockholder
hereby represents and warrants to Parent as follows:
 
(a)           Ownership. Except as otherwise set forth on Schedule 1, such
Stockholder is the record and beneficial owner of, and has good and valid title
to, its Subject Shares, free and clear of any liens, pledges, hypothecations,
charges, mortgages, security interests, encumbrances, and community property
interests. Except as expressly set forth on Schedule 1, there are no options,
warrants or other rights, agreements, voting trusts, proxies, arrangements or
commitments of any character to which such Stockholder is a party relating to
the pledge, disposition or voting of any of the Subject Shares. Except as
expressly set forth on Schedule 1, except for its Subject Shares, such
Stockholder does not beneficially own any securities of the Company on the date
hereof, and does not, directly or indirectly, beneficially own or have any
option, warrant or other right to acquire any securities of the Company that are
or may by their terms become entitled to vote or any securities that are
convertible or exchangeable into or exercisable for any securities of the
Company that are or may by their terms become entitled to vote.
 
(b)           Organization, Authority. Such Stockholder has all requisite power
and authority and legal capacity to enter into, execute and deliver this
Agreement and to perform fully the transactions contemplated hereby, and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement.
 
(c)           Execution and Delivery. This Agreement has been duly executed and
delivered by such Stockholder and constitutes a valid and binding obligation of
the Stockholder enforceable against the Stockholder in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or to applicable bankruptcy, reorganization, insolvency, moratorium,
liquidation and other laws relating to, or affecting the enforceability of
creditors’ rights and remedies generally.
 
(d)           No Conflicts. The execution and delivery of this Agreement do not,
and the consummation of the transactions contemplated hereby and compliance with
the provisions hereof will not, conflict with, result in a violation or breach
of, or constitute a default (or an event that, with notice or lapse of time or
both, would result in a default) or give rise to any right of termination,
amendment, cancellation, notice or acceleration under, (i) with respect to Hale
Capital Partners, LP, its certificate of limited partnership and other
constituent documents, (ii) with respect to EREF PARA, LLC, its limited
liability company agreement and other constituent documents, (iii) with respect
to all Stockholders, any loan or credit agreement, bond, note, mortgage,
indenture, lease or any other contract, agreement, or instrument to which the
Stockholder is a party or by which the Stockholder or any of its Subject Shares
is bound, or (iv) any law, injunction, judgment, writ, decree, order or ruling
applicable to such Stockholder or to the Stockholder’s property or
assets.  Subject to appropriate filings under securities laws (which the
Stockholder agrees to make promptly), to the extent applicable, no consent,
approval or authorization of, or designation, declaration or filing with, any
Governmental Entity or other Person on the part of such Stockholder is required
in connection with the valid execution and delivery of this Agreement by such
Stockholder, the consummation by such Stockholder of the transactions
contemplated hereby or compliance by such Stockholder with any of the provisions
hereof.
 
(e)           Reliance. Each Stockholder understands and acknowledges that
Parent is entering into the Merger Agreement in reliance upon such Stockholder’s
execution, delivery and performance under this Agreement.
 
 
-4-

--------------------------------------------------------------------------------

 
 
7.             Representations and Warranties of Parent. Parent hereby
represents and warrants to the Stockholders as follows:
 
(a)           Organization, Authority. Parent is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Parent has all the requisite power and authority to enter into, execute and
deliver this Agreement and to perform fully the transactions contemplated
hereby, and has taken all necessary corporate action to authorize the execution,
delivery and performance of this Agreement.
 
(b)           Execution and Delivery. This Agreement has been duly executed and
delivered by Parent and constitutes a valid and binding obligation of Parent,
enforceable against Parent in accordance with its terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, reorganization, insolvency, moratorium, liquidation and other laws
relating to, or affecting the enforceability of creditors’ rights and remedies
generally.
 
(c)           No Conflicts. Neither the execution and delivery of this Agreement
nor the performance by Parent of its obligations hereunder will result in a
violation or breach of, or constitute a default (or an event that, with notice
or lapse of time or both, would result in a default) or give rise to any right
of termination, amendment, cancellation, or acceleration under, (i) Parent’s
certificate of incorporation, bylaws or other constituent documents, (ii) any
contract, obligation, commitment, agreement, restriction, understanding, or
instrument to which Parent is a party or by which Parent is bound, (iii) any
injunction, judgment, writ, decree, order or ruling applicable to Parent, or
(iv) subject to the filing of any reports under Sections 13(d) and 16 of the
Exchange Act as may be required in connection with this Agreement or the Merger
Agreement and the transactions contemplated hereby and thereby, any law,
statute, rule or regulation applicable to Parent. Subject to appropriate filings
under securities laws (which Parent agrees to make promptly), to the extent
applicable, no consent, approval or authorization of, or designation,
declaration or filing with, any Governmental Entity or other Person on the part
of Parent is required in connection with the valid execution and delivery of
this Agreement by Parent, the consummation by Parent of the transactions
contemplated hereby or compliance by Parent with any of the provisions hereof.
 
8.             Termination. Except as otherwise set forth below, this Agreement
shall terminate, and the provisions hereof shall be of no further force or
effect, upon the earliest of:
 
(a)           the Effective Time;
 
(b)           the date upon which the Merger Agreement is validly terminated in
accordance with its terms; and
 
(c)           the delivery of written notice by Parent to the Stockholders of
the termination of this Agreement.
 
If this Agreement terminates pursuant to this Section 8, then any written
consent delivered by the Stockholders pursuant to Section 1 and the proxies
granted by each Stockholder pursuant to Section 2(a) shall terminate and be
deemed null and void.  If this Agreement terminates pursuant to Sections 8(b) or
8(c) above, then any release granted pursuant to Section 9 shall terminate and
be deemed null and void.
 
9.             Release.
 
(a)           Except with respect to obligations of the Company to each
Stockholder arising pursuant to the Notes and the Warrants held by such
Stockholder, if any, which release shall be governed by the terms and conditions
of the Merger Agreement and the Termination Agreement, effective as of the
Effective Time and in consideration of the payment or right to receive payment
of the portion of the Merger Consideration and other amounts, whether or not
payable as of the Closing, to which such Stockholder is entitled pursuant to the
Merger Agreement and the Termination Agreement, each Stockholder (in its
capacity as such), (i) on behalf of the Stockholder and its Affiliates and their
respective officers, directors, agents, employees, stockholders, equity holders
and Subsidiaries, and (ii) on behalf of any other agents, successors, assigns
and any other Person claiming by, through or under any of the foregoing
(collectively, the “Releasing Parties”), hereby fully, forever, irrevocably and
unconditionally waives, releases and discharges the Company and its Affiliates
and their respective officers, directors, agents, employees, stockholders,
equity holders, Subsidiaries, successors and assigns (the “Released Parties”)
from any and all actions, causes of action, suits, debts, covenants,
controversies, damages, judgments, executions, claims and demands whatsoever,
based upon any theory of foreign, federal, state or local statutory, regulatory
or common law, and any and all claims and demands of whatever kind or character,
whether vicarious, derivative, or direct, whether fixed, contingent or
liquidated, or whether known or unknown, that may be or could have been
asserted, with respect to or arising during or in connection with the period
commencing at the beginning of time and ending at the date hereof out of any
event, occurrence, act or failure to act relating to the Company (collectively,
the “Released Matters”).  Each Stockholder represents and warrants that it has
not assigned any of its claims released by this Section 9(a).
 
 
-5-

--------------------------------------------------------------------------------

 

(b)           Such Stockholder represents and warrants that, to the
Stockholder’s actual knowledge, no event has occurred or circumstance exists
with respect to any Affiliate of such Stockholder that is not a Releasing Party
that would reasonably be expected to give rise to or serve as a valid basis for
the commencement of any Action by or against the Released Parties related to the
Released Matters.
 
(c)           The foregoing shall not constitute a release of claims or any
other matter with respect to (i) payment of any portion of the Merger
Consideration and other amounts to which a Stockholder is entitled pursuant to
the terms and conditions of the Merger Agreement, the Termination Agreement and
the Certificate of Designations of the Preferred Stock, (ii) any of the rights
of any Stockholder or any obligations of the Released Parties to such
Stockholder arising under the Merger Agreement or the Termination Agreement, and
(iii) any of the rights of a Releasing Party to indemnification from the Company
in such Releasing Party’s capacity as a director or officer of the Company,
including, without limitation, for actions or inactions by such Releasing Party
or any of its Affiliates.  Each Stockholder acknowledges and agrees that payment
of the Merger Consideration and other amounts payable under the Merger Agreement
for its Subject Securities may be subject to the application and/or withholding
and reporting of applicable payroll taxes as required by law and authorizes the
withholding of all applicable taxes from the payment of such
consideration.  Each Stockholder, on behalf of itself and each of its Releasing
Parties hereby irrevocably agrees not to assert, directly or indirectly, any
claim or demand, or to commence, institute or cause to be commenced or
instituted, any proceeding of any kind against any Released Party based upon any
matter released hereby.
 
(d)           Each Stockholder hereby waives all rights under Section 1542 of
the Civil Code of the State of California, and any other similar law, rule,
provision or statute of Nevada or any other jurisdiction, which states in full
(or otherwise in substance) as follows:
 
 
“A General Release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
 
 
-6-

--------------------------------------------------------------------------------

 
 
Thus, notwithstanding the provisions of Section 1542 and any similar law, rule,
provision or statute of Nevada or any other jurisdiction which operates to bar
the release of unknown claims, and to implement a full and complete release and
discharge of claims as set forth above, each Stockholder expressly acknowledges
that, subject to Section 9(c), this Section 9 is intended to include in its
effect, without limitation, all claims such Stockholder does not know or suspect
to exist in such Stockholder’s favor at the time of signing this Agreement, and
that this Agreement contemplates the extinguishment of any such claim or claims.
 
(e)           Each Stockholder represents and warrants that such Stockholder (i)
has read this Agreement, including the above waiver, (ii) has consulted counsel
or has had the opportunity to consult counsel about this Agreement and
specifically about the waiver provided in this Section 9, (iii) understands this
Agreement and such waiver, and (iv) freely and knowingly enters into this
Agreement.  Each Stockholder acknowledges that such Stockholder may later
discover facts different from or in addition to those such Stockholder now knows
or believes to be true regarding the matters released in this Section 9, and
even so agrees that the releases and agreements contained in this Agreement
shall remain effective in all respects notwithstanding any later discovery of
any different or additional facts.
 
(f)           This Section 9 shall be of no force and effect unless and until
the Effective Time has occurred and shall terminate automatically upon the date
on which the Merger Agreement is terminated in accordance with its terms.
 
10.           Miscellaneous.
 
(a)           Adjustments. In the event (i) of any stock dividend, stock split,
recapitalization, reclassification, combination or exchange of shares of capital
stock or other securities of the Company on, of or affecting the Subject Shares
or the like or any other action that would have the effect of changing the
Stockholder’s ownership of the Subject Shares or (ii) the Stockholder becomes
the record holder or beneficial owner of any additional shares of Common Stock
or Preferred Stock (including any such shares acquired by exercise of options,
warrants or otherwise), then the terms of this Agreement will apply to all of
the shares of Common Stock and Preferred Stock held by the Stockholder
immediately following the effectiveness of the events described in clause (i) or
the Stockholder becoming the record holder or beneficial owner thereof, as
described in clause (ii), as though they were Subject Shares hereunder.
Notwithstanding the foregoing, each Stockholder shall immediately notify Parent
in writing, and obtain the prior written consent of Parent, if it intends to
purchase or otherwise acquire beneficial ownership, voting or other rights to
any capital stock of the Company after the date hereof, and to promptly notify
Parent of the number of any new shares of capital stock of the Company acquired
by the Stockholder, if any, after the date hereof.
 
(b)           Waiver of Dissenter’s Rights. Each Stockholder hereby consents to
and approves the actions taken by the Company Board in approving the Merger
Agreement and this Agreement, the Merger and the other transactions contemplated
by the Merger Agreement. Each Stockholder hereby waives, and agrees not to
exercise or assert, any right of dissent or similar rights under the NRS or
other applicable law in connection with the Merger.
 
(c)           Publication. Each Stockholder hereby permits Parent to publish and
disclose in all documents and schedules filed with the SEC or The New York Stock
Exchange its identity and ownership of the Subject Shares and the nature of its
commitments, arrangements and understandings pursuant to this Agreement;
provided, however, that such publication and disclosure shall be subject to the
prior review and comment by the Stockholder.  Except as provided above or as may
be required by applicable law, without the prior written consent of the other
parties, (i) none of the Stockholders nor Parent shall issue any press release
or make any other public statement with respect to this Agreement or the terms
hereof and (ii) no Stockholder shall any issue any press release or make any
other public statement with respect to the Merger Agreement, the Merger or any
other transactions contemplated by the Merger Agreement.
 
 
-7-

--------------------------------------------------------------------------------

 

(d)           Further Actions. Each of the parties hereto agrees that it will
execute and deliver such other documents and instruments and to take such
further actions as from time to time may be necessary or appropriate to
effectuate this Agreement.
 
(e)           Notices. All notices and other communications hereunder shall be
in writing and shall be deemed duly given if delivered personally, delivered by
UPS or other nationally recognized overnight courier service or sent via
facsimile to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):
 
If to a Stockholder, to such Stockholder’s address on the signature page hereto,


with copies (which shall not constitute notice) to:
 
Greenberg Traurig, LLP
MetLife Building
200 Park Avenue
New York, NY 10166
Attention:  Robert H. Cohen and Anthony J. Marsico
Fax:  (212) 801-6400


and the Company and Holland & Knight LLP at the addresses below.


If to the Company:


Paradigm Holdings, Inc.
9715 Key West Avenue, 3rd Floor
Rockville, Maryland  20850
Attention: Peter B. LaMontagne
Fax:  (240) 580-1902
 
with a copy (which shall not constitute notice) to:
 
Holland & Knight LLP
1600 Tysons Boulevard, Suite 700
McLean, Virginia  22102
Attention:  Jonathan Wolcott
Fax:  (703) 720-8610


If to Parent:
 
CACI International Inc
1100 North Glebe Road
Arlington, VA 22201
Attention:  President
Fax:  (703) 841-2891
 
with copies (which shall not constitute notice) to:
 
 
-8-

--------------------------------------------------------------------------------

 

CACI International Inc
 
1100 North Glebe Road
Arlington, VA 22201
Attention:  Legal Division
Fax:  (703) 841-2850
 
and
 
Sheppard, Mullin, Richter & Hampton, LLP
1300 I Street, NW
11th Floor East
Washington, D.C. 20005
Attention:  Robert L. Magielnicki and Lucantonio N. Salvi
Fax:  (202) 312-9454
 
All such communications shall be deemed to have been duly given: (i) in the case
of a notice delivered by hand, when personally delivered, (ii) in the case of a
notice sent by facsimile, upon transmission subject to telephone and automated
confirmation of receipt and (iii) in the case of a notice sent by overnight
courier service, the date delivered at the designated address, in each case
given or addressed as aforesaid.
 
(f)           Assignment; Binding Effect.  Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto, in whole or in part (whether by operation of law or otherwise),
without the prior written consent of the other parties, except that Parent may
assign this Agreement to a wholly-owned Subsidiary of Parent in connection with
the concurrent assignment of the Merger Agreement to such Subsidiary of Parent,
but no such assignment shall relieve Parent of its obligations hereunder.  Any
attempt to make any such assignment without such consent shall be null and void.
Subject to the preceding sentences, this Agreement shall be binding upon, inure
to the benefit of and be enforceable by, the parties, their respective
successors and permitted assigns.
 
(g)           Third Party Beneficiaries. Notwithstanding anything contained in
this Agreement to the contrary, nothing in this Agreement, expressed or implied,
is intended to or shall confer on any Person other than the parties hereto or
their respective permitted successors and assigns any rights, benefits,
remedies, obligations or liabilities whatsoever under or by reason of this
Agreement.
 
(h)           Entire Agreement.  This Agreement, the Merger Agreement and the
Termination Agreement constitute the entire agreement among the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, either written or oral, among the parties, or any of them, with
respect thereto.
 
(i)           Waivers.  Any agreement on the part of a party to waive any
provision of this Agreement, or to extend the time for any performance
hereunder, will be valid only if set forth in an instrument in writing signed on
behalf of such party. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party, nor any failure or delay on the part
of any party hereto in the exercise of any right hereunder, shall be deemed to
constitute a waiver by the party taking such action of compliance of any
representations, warranties, covenants or agreements contained in this
Agreement. The waiver by any party hereto of a breach of any provision hereunder
shall not operate or be construed as a waiver of any prior or subsequent breach
of the same or any other provision hereunder.
 
 
-9-

--------------------------------------------------------------------------------

 

(j)           Interpretation.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. In this Agreement, unless a contrary intention
appears, (i) the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Section or other subdivision, (ii) the word “including” means “including without
limitation” and is intended by the parties to be by way of example rather than
limitation, (iii) reference to any Section means such Section hereof, (iv) any
reference in this Agreement to $ shall mean U.S. dollars, and (v) any reference
in this Agreement to gender shall include both genders, and words imparting the
singular number only shall include the plural and vice versa.  No provision of
this Agreement shall be interpreted or construed against any party hereto solely
because such party or its legal representative drafted such provision. When
calculating the period of time before which, within which or following which any
act is to be done or step taken pursuant to this Agreement, the date that is the
reference date in calculating such period shall be excluded. If the last day of
such period is a non-Business Day, the period in question shall end on the next
succeeding Business Day.
 
(k)           Governing Law. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS,
INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF
DELAWARE APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH
STATE WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF (EXCEPT AS
EXPRESSLY PROVIDED HEREIN THAT THE NRS SHALL BE APPLICABLE OR OTHERWISE INSOFAR
AS NEVADA CORPORATION LAW SHALL BE MANDATORILY APPLICABLE HERETO).
 
(l)           Jurisdiction.  Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the Relevant
Courts for any litigation arising out of or relating to this Agreement (and
agrees not to commence any litigation relating thereto except in such courts),
waives any objection to the laying of venue of any such litigation in the
Relevant Courts and agrees not to plead or claim in any Relevant Court that such
litigation brought therein has been brought in an inconvenient forum; provided,
however, that nothing in this Section 10(l) is intended to waive the right of
any party to remove any such action or proceeding commenced in any such state
court to an appropriate federal court to the extent the basis for such removal
exists under applicable law.  The parties agree that the mailing by certified or
registered mail, return receipt requested, of any process required by any
Relevant Court, to the address specified in Section 10(e), shall constitute
valid and lawful service of process against them, without necessity for service
by any other means provided by statute or rule of court.
 
(m)           Enforcement.  The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties hereto shall be entitled to
an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement, this being in
addition to any other remedy to which they are entitled at law or in
equity.  Each party agrees that it will not oppose the granting of an
injunction, specific performance or other equitable relief on the basis that the
party seeking such injunction, specific performance or other equitable relief
has an adequate remedy at law or that any award of specific performance is not
an appropriate remedy for any reason at law or equity. In the event that any
party seeks an injunction or injunctions to prevent breaches of this Agreement
or to enforce specifically the terms and provisions of this Agreement, such
party shall not be required to provide any bond or other security in connection
with any such injunction or other order, decree, ruling or judgment.
 
 
-10-

--------------------------------------------------------------------------------

 

(n)           Counterparts.  This Agreement may be executed in two or more
counterparts (including by facsimile or electronic data file), each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.
 
(o)           Severability. Should any provision of this Agreement be judicially
declared to be invalid, unenforceable or void, such decision will not have the
effect of invalidating or voiding the remainder of this Agreement, and the part
or parts of this Agreement so held to be invalid, unenforceable or void will be
deemed to have been stricken herefrom, and the remainder will have the same
force and effectiveness as if such stricken part or parts had never been
included herein.
 
(p)           Waiver of Trial by Jury.  EACH PARTY TO THIS AGREEMENT WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS
AGREEMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED, OR
WHICH IN THE FUTURE MAY BE DELIVERED, IN CONNECTION WITH THE MERGER OR THE OTHER
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
(q)           Voidability. If prior to the execution hereof, the Company Board
shall not have duly and validly authorized and approved by all necessary
corporate action this Agreement, the Merger Agreement and the transactions
contemplated hereby and thereby, so that by the execution and delivery hereof
Parent or Merger Sub would become, or could reasonably be expected to become, an
“Interested stockholder” with whom the Company would be prevented for any period
pursuant to the NRS from engaging in any “combination” (as such terms are
defined in Section 78.411 et seq. of the NRS), then this Agreement shall be void
and unenforceable until such time as such authorization and approval shall have
been duly and validly obtained (at which time this Agreement shall become
automatically effective and enforceable without further action by any party
hereto).
 
(r)           Amendment. This Agreement may not be amended except by an
instrument in writing signed by each of the parties hereto.
 
(s)           Defined Terms. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings given to them in the Merger
Agreement.  Notwithstanding anything to the contrary contained herein, for
purposes of this Agreement only, the Stockholders, on the one hand, and the
Company, on the other hand, shall be deemed not to be Affiliates of each other
(or of any other Person who would otherwise be an Affiliate as a result of an
Affiliate relationship between the Stockholders, on the one hand, and the
Company, on the other hand).
 
10.2           Acknowledgements.  Each Stockholder hereby waives any and all
notices and consent rights (other than consent rights satisfied by this
Agreement, the Written Consent and the Termination Agreement), solely with
respect to the Merger Agreement and all agreements, understandings or
arrangements entered into connection with the Merger Agreement, including this
Agreement (collectively, the “Transaction Documents”), and with respect to the
transactions contemplated by the Transaction Documents, to which it is otherwise
entitled under the terms of the Certificate of Designations and all other
agreements, understandings and arrangements to which the Stockholder or its
Affiliates are party with the Company; provided that, this waiver shall not
apply to any notices or consents rights afforded to such Stockholder under the
Transaction Documents.
 
 
-11-

--------------------------------------------------------------------------------

 

10.3         Independent Nature of Stockholders’ Obligations and Rights.
 
(1)           The obligations of each Stockholder under this Agreement or any
other Transaction Document are several and not joint with the obligations of any
Other Stockholder, and no Stockholder shall be responsible in any way for the
performance of the obligations of any Other Stockholder under the Transaction
Documents.  Nothing contained herein or in any other Transaction Document, and
no action taken by any Stockholder pursuant hereto or any Other Stockholder
pursuant thereto, shall be deemed to constitute the Stockholders, on the one
hand, and any Other Stockholder, on the other hand, as (and each of the Company
and Parent acknowledges that the Stockholders and the Other Stockholders do not
so constitute) a partnership, an association, a joint venture or any other kind
of group (including, without limitation, within the meaning of Section 13(d)(3)
under the Exchange Act or Rule 13d-5(b)(1) thereunder) or entity, or create a
presumption that the Stockholders are (other than with each other) in any way
acting in concert or as a group (including, without limitation, within the
meaning of Section 13(d)(3) under the Exchange Act or Rule 13d-5(b)(1)
thereunder) or entity with respect to such obligations or the transactions
contemplated by the Transaction Documents or any matters and neither the Company
nor Parent nor any of their respective Affiliates shall assert any such claim,
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  The decision of the Stockholders to enter into this
Agreement and any other Transaction Document to which any Stockholder is a
party, and with respect to the performance of its obligations hereunder and
thereunder, has been made by the Stockholders independently of any Other
Stockholder.
 
(2)           Each of the Company, Parent and the Stockholders confirm that the
Stockholders have, independently of any Other Stockholder, participated with
Company and Parent in the negotiation of this Agreement and the transactions
contemplated by the other Transaction Documents with the advice of its own
counsel and advisors.  Each Stockholder shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement or out of any other Transaction Documents, and it
shall not be necessary for any Other Stockholder to be joined as an additional
party in any proceeding for such purpose.
 
 [SIGNATURE PAGE TO FOLLOW]
 
 
-12-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.
 

 
Stockholders:
HALE CAPITAL PARTNERS, LP
                      By:
/s/Martin M. Hale, Jr.
     
Name:  Martin M. Hale, Jr.
     
Title:  Chief Executive Officer
               
Martin Hale
      Address:
570 Lexington Ave., 49th Floor
       
New York, NY 10022
      Fax:
212-751-8822
                     
EREF PARA, LLC By: Hale Fund Management, LLC, its managing member
                      By:
/s/Martin M. Hale, Jr.
     
Name:  Martin M. Hale, Jr.
     
Title:  Chief Executive Officer
               
Martin Hale
      Address:
570 Lexington Ave., 49th Floor
       
New York, NY 10022
      Fax:
212-751-8822
                           
Company:
PARADIGM HOLDINGS, INC.
                      By:
/s/Peter B. LaMontagne
     
Name:  Peter B. LaMontagne
     
Title:  President and CEO
                           
Parent:
CACI, INC.—FEDERAL
                      By:
/s/Thomas Mutryn
     
Name:  Thomas Mutryn
     
Title:  Chief Financial Officer, EVP
 

 
 
[Signature Page to Hale Capital/EREF PARA Support Agreement]



--------------------------------------------------------------------------------